Citation Nr: 1017918	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  04-41 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION


The Veteran had active service from January 1963 to December 
1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 

The Board notes that the Veteran initially filed a claim of 
entitlement to service connection for PTSD.  In light of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has 
recharacterized the issue on appeal as "entitlement to 
service connection for an acquired psychiatric disorder to 
include PTSD."  


FINDING OF FACT

The Veteran does not have an Axis I psychiatric disorder.  


CONCLUSION OF LAW

The criteria for service connection of an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in December 2003 and March 2006, and 
the claim was readjudicated in December 2007, April 2008, and 
September 2008 supplemental statements of the case.  
Mayfield, 444 F.3d at 1333.


Additionally, VA has obtained service treatment records, 
assisted the appellant in obtaining evidence, afforded the 
appellant an examination, and afforded the appellant the 
opportunity to give testimony before the Board.  VA also 
informed the Veteran that the records associated with the 
reported treatment in 1977 and 1978 were unavailable.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  In order to prevail on the issue of service 
connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in- service occurrence or aggravation of a 
disease or injury; and competent evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV)]; a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim 
for PTSD will vary depending on whether the veteran was 
"engaged in combat with the enemy."  See Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).  If the evidence establishes that 
the veteran was engaged in combat with the enemy, and the 
claimed stressor is related to combat (in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where the 
veteran did not engage in combat with the enemy, or the 
claimed stressor is not related to combat, the veteran's lay 
statements, by themselves, will not be enough to establish 
the occurrence of the alleged stressor.  Instead, the record 
must contain service records or other credible evidence which 
corroborates the stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 
(1998).  Such corroborating evidence cannot consist solely of 
after- the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

The Veteran contends that he has PTSD as a result of his 
service in Vietnam, to include witnessing soldiers sustain 
serious injuries after an arresting cable snapped and hit 
them.  The evidence verifies that the Veteran was serving in 
the flight crew on the USS Constitution in January and August 
1963, when arresting cables snapped, resulting in serious 
injury to multiple soldiers.  Thus, the Veteran's stressor is 
considered verified.  

The evidence does not suggest that this stressor has resulted 
in the development of a chronic psychiatric disorder, 
however.  The Board acknowledges the Veteran's competent 
history of being hospitalized for mental problems in 1977 and 
1978.  The Veteran has not reported that he was diagnosed 
with a chronic psychiatric disorder during that treatment, 
however, and the medical evidence of record, which includes 
the results of a VA examination in July 2008, documents 
medical professionals' findings that the Veteran's reported 
symptoms "did not warrant an Axis I diagnosis."  See July 
2008 VA examination record.  See also March 2003 University 
of Texas Medical Branch record.  

As stated above, a current diagnosis is required for service 
connection to be warranted.  See also Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  In this case, the evidence does 
not suggest that the Veteran has a service-connectable 
psychiatric disorder:  the record is absent any such 
diagnosis.  The Board acknowledges that the Veteran has been 
diagnosed with a personality disorder, not otherwise 
specified.  See July 2008 VA examination record.  A 
personality disorder is not a disease for the purposes of 
service connection, however.  38 C.F.R. § 3.303(c), 4.9; see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Board 
further acknowledges that the Veteran has asserted that he 
has PTSD.  As a layperson, however, the Veteran is not 
competent to render such a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Cf. 38 C.F.R. 
§ 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  
Thus, the claim is denied.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


